Bobinson, J., dissenting. By having refused to give Instruction No. 1 requested by the defendant, but having-given the last instruction set out in the majority opinion, the Court told the jury without qualification: “If you believe from the evidence that the defendant without any fault or negligence on his part was himself assaulted by the prosecuting loitness with such violence . . .” (Italics ours). Thus, according to the law as announced by the trial court and.which is being approved by this Court, one has to be actually assaulted with violence before he is justified in taking whatever action he honestly believes, without fault or carelessness on his part, is necessary to save his own life, or to protect himself from great bodily injury. It is true the trial court also told the jury that the defendant could not be convicted if he acted in necessary self-defense, but further told the jury that the defendant had to be actually assaulted with violence before he could 'act in necessary self-defense. There is evidence in this case that prior to the shooting, the prosecuting witness had attempted to cut the defendant with a knife, and when he was not able to catch the defendant after running him around the house, the prosecuting witness went to get a gun and did try to get a gun from his cousin. According to the evidence the defendant did not know but that the prosecuting witness had obtained a gun. Up to this hour, without exception, this Court has held that the defendant is justified in acting, in this kind of a situation, as it honestly appears to him, without fault or carelessness on his part, to be necessary to save his own life or protect himself from great bodily harm. One of the leading cases on the subject is that of Smith v. State, 59 Ark. 132, 26 S. W. 712, wherein this Court said: ‘ ‘ The instruction of the court upon the right of self-defense is not correct. It is true that, in ordinary cases of one killing another in self-defense, it must appear that the danger was so urgent and pressing that, in order to save his own life, or to prevent his receiving great bodily' injury, the killing of the other was necessary. But, to whom must it appear that the danger was urgent and pressing? According to reason and the weight of authority, it must so appear to the defendant. To be justified, however, in acting upon the facts as they appear to him, he must honestly believe, without fault or carelessness on his part, that the danger is so urgent and pressing that it is necessary to kill his assailant in order to save his own life, or to prevent his receiving a great bodily injury. He must act with due circumsijection. If there is no danger, and his belief of the existence thereof be imputable to negligence, lie is .not excused, however, honest the belief may be. ‘The law,’ says Judge Campbell, of Michigan, ‘does not hold men responsible for a knowledge of facts, unless their ignorance arises from fault or negligence.’ ” This case has been cited with approval by this and other courts for more than half a century, being recently cited in the case of Pendergrass v. New York Life Insurance Company, 181 Fed. 2nd 136. “It is true that we have many times held that the right of an individual to fight in self-defense arises from his belief for the necessity of it, and not from the belief of the jury as to the necessity of it.” Johnson v. State, 171 Ark. 203, 284 S. W. 28. “It is the apparent, and not the real or actual necessity of taking another’s life to protect oneself from death or great bodily harm at the hands of the person killed, which controls the determination of the question whether the killing was justifiable or excusable as having been done in self-defense. Killing an assailant may be excusable although it turns out afterward that there was no actual danger. ’ ’ 26 Am. Jur. 251. When the defendant has successfully avoided being cut with a knife by the prosecuting witness, the aggressor, who leaves with the stated intent of obtaining a gun, and does actually seek to borrow a gun, then the defendant, who has not been the aggressor, has not sought any difficulty and has not been drinking, but who honestly believes, without fault or carelessness on his part, that the prosecuting witness has obtained a gun and there is imminent danger of the prosecuting witness killing the defendant or causing him great bodily injury then the defendant should not have to wait until the aggressor actually commits the assault with violence before taking steps to protect himself. For the reasons set out herein, I respectfully dissent.